RECORDS
The State Librarian, as State Archivist, and as State Records Administrator, pursuant to 67 Ohio St. 204 [67-204] (1971), has the authority to enforce and require quality control standards regarding the content and photographic quality of state records microfilmed, developed and duplicated by a microfilming operation other than that conducted by the Oklahoma Department of Libraries. Furthermore, the Archives and Records Commission may require, prior to the authorization of destruction of original records previously microfilmed, that the state agency seeking such destruction certify the authenticity and photographic quality of such film. Title 74 Ohio St. 564 [74-564] and 74 Ohio St. 565 [74-565] (1971).  The Attorney General is in receipt of your request for an opinion wherein you ask the following questions: "1. Who has the authority to enforce and require quality control standards regarding content and photographic quality of state records microfilmed, developed and duplicated by a microfilming operation other than that in the Oklahoma Department of Libraries? "2. May it be required by the Archives and Records Commission that, prior to the authorization of destruction of the original records which have been microfilmed, the state agency seeking such destruction certify the authenticity and photographic quality of such film, in conformity with the standards alluded to in question #1?" The answer to your first question rests in an examination of pertinent statutory provisions found in the Preservation of Essential Records Act, 67 Ohio St. 151 [67-151] et seq. (1971), and the Records Management Act, 67 Ohio St. 201 [67-201] et seq. (1971). Regarding the Preservation of Essential Records Act, supra, a general grant of authority is given the State Librarian in his role as "Records Preservation Officer." Title 67 Ohio St. 155 [67-155] (1971) provides in part: "The State Librarian, as The State Archivist, is hereby designated the Records Preservation Officer. The Records Preservation Officer shall establish and maintain a program for the selection and preservation of essential State records . . . ." Emphasis added) The Act states, more specifically, that the Records Preservation Officer is responsible for the establishment of quality standards for the duplication of state records and that it is his further responsibility to assure that those standards are maintained. As provided in 67 Ohio St. 159 [67-159] (1971): "The Records Preservation Officer may make or cause to be made preservation duplicates or may designate as preservation duplicates existing copies of essential State records. A preservation duplicate shall be durable, accurate, complete and clear and a preservation duplicate made by means of photography, microphotography, photocopying, file or microfilm shall be made in conformity with the standards prescribed therefor by the Records Preservation Officer." (Emphasis added) Clearly, according to the provisions of the Preservation of Essential Records Act, supra, the State Librarian, in his capacity as Records Preservation Officer, is cloaked with the authority to enforce and require quality control standards regarding the content and photographic quality of state records microfilmed through the use of operations conducted by parties other than the Oklahoma Department of Libraries.  Such authority, however, is also found in the provisions of the Records Management Act, supra, which reads in pertinent part: "The State Librarian, as The State Archivist, is hereby designated the State Records Administrator, hereinafter called the Administrator. The Administrator shall establish and administer a records management program, which will apply efficient and economical management methods to the creation, utilization, maintenance, retention, preservation and disposal of State records." (Emphasis added) 67 Ohio St. 204 [67-204] (1971).  Included in the list of statutory duties imposed upon the State Librarian, as the State Records Administrator, are those found in 67 Ohio St. 205 [67-205](a) (1971), which provides that the Administrator shall "establish standards, procedures and techniques for effective management of records." (Emphasis added) A plain reading of this section, along with those previously quoted herein, requires that the State Librarian, as State Archivist, and in his dual capacities as Records Preservation Officer, 67 Ohio St. 155 [67-155] (1971), and State Records Administrator, 67 Ohio St. 204 [67-204] (1971), maintain the authority to which your first question is addressed.  Upon examination of the relevant statutory provisions, your second question must be answered in the affirmative. The Archives and Records Commission, by statute, has been given the exclusive authority to supervise the disposition of state agency records.  "The Commission shall have sole, entire and exclusive authority of the disposition for all public records and archives of State officers, department, boards, commissions, agencies and institutions of this State." 74 Ohio St. 564 [74-564] (1971).  This grant of authority is further illustrated in 74 Ohio St. 565 [74-565] (1971) which states that, "the Commission shall have the authority to authorize or direct the disposition of state records and archives" by any one or more of the methods thereinafter provided. Implicit in these statutes is the authority to regulate and determine the circumstances under which state records may be properly disposed. This may properly include the requirement that state agencies, seeking to destroy state records which they have previously microfilmed, certify as to the photographic quality and authenticity of the records.  In 4 Okl.Op.A.G. 362 (Opinion No. 71-333), the question posed regarded the destruction of initiative and referendum petitions, found to be insufficient at the time of lodging or which had been disapproved by the people at a regular or special election, by the Secretary of State. Using 74 Ohio St. 565 [74-565] as a basis, it was determined in that opinion that "being public records, application must be made to the Archives and Records Commission for authority to transfer or destroy same." 4 Okl.Op.A.G. 362, 364.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: The State Librarian, as State Archivist, as Records Preservation Officer, pursuant to 67 Ohio St. 155 [67-155] (1971), and as State Records Administrator, pursuant to 67 Ohio St. 204 [67-204] (1971), has the authority to enforce and require quality control standards regarding the content and photographic quality of state records microfilmed, developed and duplicated by a microfilming operation other than that conducted by the Oklahoma Department of Libraries. Furthermore, the Archives and Records Commission may require, prior to the authorization of destruction of original records previously microfilmed, that the state agency seeking such destruction certify the authenticity and photographic quality of such film. Title 74 Ohio St. 564 [74-564] and 74 Ohio St. 565 [74-565] (1971).  (KENNETH L. DELASHAW, JR.)